Exhibit 10.2

 

STOCKHOLDER VOTING AGREEMENT

 

THIS STOCKHOLDER VOTING AGREEMENT (“Agreement”), dated as of February 15, 2006,
is by and between ANSYS, Inc., a Delaware corporation (“Parent”), and Willis
Stein & Partners II, L.P., Willis Stein & Partners III, L.P., Willis Stein &
Partners Dutch, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis Stein &
Partners Dutch III-B, L.P., and Willis Stein & Partners III-C, L.P., as holders
of common stock, par value $0.01 per share, of Parent (“Common Stock”)
(individually a “Stockholder” and collectively the “Stockholders”).

 

WHEREAS, concurrently with the execution of this Agreement, Parent is entering
into that certain Agreement and Plan of Merger dated as of February 15, 2006 by
and among Parent, ANSYS XL, LLC (“Merger LLC”), a wholly-owned subsidiary of
Parent, BEN I, Inc., a wholly-owned subsidiary of Merger LLC (“Merger Sub”),
HINES II, Inc., a wholly-owned subsidiary of Merger LLC (“Merger Sub II”), Heat
Holding Corp. (“Holding”), Aavid Thermal Technologies, Inc. (“Company”), TROY
III, Inc., a wholly-owned subsidiary of Company (“Merger Sub III”), Fluent, Inc.
(“Fluent”), and, for certain limited purposes described therein, Willis Stein &
Partners II, L.P., Willis Stein & Partners III, L.P., Willis Stein & Partners
Dutch, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis Stein & Partners
Dutch III-B, L.P., and Willis Stein & Partners III-C, L.P. and Willis Stein &
Partners II, L.P., as Stockholders’ Representative (the “Merger Agreement”);
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Merger Agreement;

 

WHEREAS, pursuant to the Merger Agreement the parties thereto will effect a
business combination through, and in the following order, (a) the merger of
Merger Sub with and into Holding), with Holding being the surviving corporation
(the “First Merger”, (b) the merger of Holding with and into Merger LLC, with
Merger LLC being the surviving company (the “Second Merger”), (c) the merger of
Merger Sub II with and into the Company, with the Company being the surviving
corporation (the “Third Merger”), and (d) the merger of Merger Sub III with and
into Fluent with Fluent being the surviving corporation (the “Fourth Merger,”
together with the First Merger, the Second Merger and the Third Merger, the
“Mergers”), each on the terms and conditions set forth in this Agreement and in
accordance with the Delaware General Corporation Law, and, as applicable, the
Delaware Limited Liability Company Act;

 

WHEREAS, as of the Closing Date, each Stockholder will acquire in the Mergers
certain shares of Common Stock (together with any such shares acquired prior to
the Closing Date and any Shares acquired following the Closing Date through the
Expiration Date (as defined below), the “Shares”); and

 

WHEREAS, as a condition to Parent entering into the Merger Agreement, the
Stockholders have agreed to enter into this Agreement to be effective at, and
subject to the occurrence of, the Third Effective Time, to vote the Shares as
provided herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Parent agreeing to the Mergers, each of the
Stockholders and the Parent agree as follows:

 

1. Agreement to Vote Shares. Each of the Stockholders agree that, from and after
the Fourth Effective Time until the Expiration Date, at the first meeting of the
stockholders of the Parent (or adjournment or postponement thereof) that is held
after the Fourth Effective Time, or in connection with any solicitation of
proxies of the stockholders of the Parent, each of the Stockholders shall:

 

  (a) appear at such meeting or otherwise cause the Shares that such Stockholder
shall be entitled to so vote at such meeting to be counted as present thereat
for purposes of calculating a quorum; and

 

  (b) vote (or cause to be voted), or deliver a proxy (or cause a proxy to be
delivered) covering all of the Shares that such Stockholder shall be entitled to
so vote, whether such Shares are beneficially owned by such Stockholder on the
date of this Agreement or are subsequently acquired, in favor of adoption and
approval of (i) an amendment to the Parent’s Restated Certificate of
Incorporation approved by Parent’s Board of Directors to increase the number of
authorized shares of Common Stock to an aggregate of 150,000,000, and (ii) in
favor of adoption and approval of an increase, approved by Parent’s Board of
Directors, in the number of shares of Common Stock which may be issued under the
Parent’s employee stock option plans to an aggregate of 13,700,000.

 

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earlier to occur of (a) the day following the first meeting of the
stockholders of Parent that is held after the Fourth Effective Time; (b) such
date and time as the Merger Agreement shall be terminated pursuant to Article
XIII thereof; or (c) upon mutual written agreement of the Parent and a majority
in voting power of the Stockholders to terminate this Agreement. Upon
termination or expiration of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, such
termination or expiration shall not relieve any party from liability for any
willful breach of this Agreement prior to termination hereof.

 

3. Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants to the Parent as follows:

 

  (a) Such Stockholder has the full power and the unqualified right to enter
into and perform the terms of this Agreement;

 

  (b) This Agreement (assuming this Agreement constitutes a valid and binding
agreement of the Parent) constitutes a valid and binding agreement with respect
to such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally;

 

  (c) Such Stockholder beneficially owns (or will own) the Shares, and has (or
will have) sole or shared, and otherwise unrestricted, voting power with respect
to such Shares;

 

2



--------------------------------------------------------------------------------

  (d) The execution and delivery of this Agreement by such Stockholder does not,
and the performance by such Stockholder of his, her or its obligations hereunder
and the consummation by such Stockholder of the transactions contemplated hereby
will not, violate or conflict with, or constitute a default under, any
agreement, instrument, contract or other obligation or any order, arbitration
award, judgment or decree to which such Stockholder is a party or by which such
Stockholder is bound, or any statute, rule or regulation to which such
Stockholder is subject or, in the event that such Stockholder is a corporation,
partnership, trust or other entity, any bylaw or other organizational document
of such Stockholder; and

 

  (e) That the representations and warranties of such Stockholder contained in
this Agreement are accurate in all respects as of the date of this Agreement and
will be accurate in all respects at all times through the Expiration Date.

 

4. Representation and Warranties of the Parent. Parent hereby represents and
warrants to each Stockholder as follows:

 

  (a) Parent is a Delaware corporation duly incorporated, validly existing and
in good standing under the laws of the state of Delaware;

 

  (b) The execution, delivery and performance by Parent of this Agreement has
been duly authorized and approved by its Board of Directors;

 

  (c) This Agreement has been duly executed and delivered by Parent, and
(assuming this Agreement constitutes a valid and binding agreement of each
Stockholder) constitutes a valid and binding agreement with respect to Parent,
enforceable against it in accordance with its terms, except as enforcement may
be limited by general principles of equity whether applied in a court of law or
a court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally;

 

  (d) The execution and delivery of this Agreement by Parent does not, and the
performance by the Parent of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby will not, violate or conflict
with, or constitute a default under, any agreement, instrument, contract or
other obligation or any order, arbitration award, judgment or decree to which
Parent is a party or by which Parent is bound, or any statute, rule or
regulation to which Parent is subject or, the charter or bylaws of Parent; and

 

  (e) That the representations and warranties of Parent contained in this
Agreement are accurate in all respects as of the date of this Agreement and will
be accurate in all respects at all times through the Expiration Date.

 

5. Irrevocable Proxy. Subject to the last sentence of this Section 5, by
execution of this Agreement, each Stockholder does hereby appoint and constitute
Parent and the Chief Executive Officer and the Chief Financial Officer of
Parent, in their respective capacities as officers of the Parent and any
individual who shall hereafter succeed to any such office of Parent and any
other designee of the Parent, and each of them individually, with full power of
substitution and

 

3



--------------------------------------------------------------------------------

resubstitution, as such Stockholder’s true and lawful attorneys-in-fact and
irrevocable proxies, to the full extent of the undersigned’s rights with respect
to the Shares, to vote each of the Shares that such Stockholder shall be
entitled to so vote solely with respect to the matters set forth in Section 1
hereof. Each Stockholder intends this proxy to be irrevocable and coupled with
an interest hereafter until the Expiration Date and hereby revokes any proxy
previously granted by such Stockholder with respect to the Shares.
Notwithstanding anything contained herein to the contrary, this irrevocable
proxy shall be effective only if the Stockholders have not voted the Shares as
provided in Section 1 as of the close of business on the date two (2) days prior
to Parent’s stockholders meeting and shall automatically terminate upon the
Expiration Date.

 

6. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state or province
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

 

7. Binding Effect and Assignment. All of the covenants and agreements contained
in this Agreement shall be binding upon, and inure to the benefit of, the
respective parties and their permitted successors, assigns, heirs, executors,
administrators and other legal representatives, as the case may be.

 

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.

 

9. Waivers. No waivers of any breach of this Agreement extended by Parent to any
single Stockholder shall be construed as a waiver of any rights or remedies of
Parent with respect to any other Stockholder who has executed this Agreement
with respect to Shares held or subsequently held or with respect to any
subsequent breach by such Stockholder or any other Stockholder. No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provisions hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

 

10. Governing Law. All disputes, claims or controversies arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its rules of conflict of laws. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the sole and exclusive jurisdiction of the
courts of the State of Delaware and of the United States District Court for the
District of Delaware (the “Chosen Courts”) for any litigation arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Chosen Courts and agrees not
to plead or claim in any Chosen Court that such litigation brought therein has
been brought in any inconvenient forum. Each of the parties hereto agrees,
(a) to the extent such party is not

 

4



--------------------------------------------------------------------------------

otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such party’s agent for acceptance
of legal process and (b) that service of process may also be made on such party
by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service. Service
made pursuant to (a) or (b) above shall have the same legal force and effect as
if served upon such party personally within the State of Delaware.

 

11. Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

12. Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a Stockholder of Parent, and not in such
Stockholder’s capacity as a director, officer or employee of Parent or any of
its subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary of
any ERISA plan or trust.

 

13. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.

 

14. Entire Agreement; Amendments. This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by the Parent and a majority in voting
power of the Stockholders.

 

15. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if so given) by hand delivery, telegram, telecopy, or by mail
(registered or certified mail, postage prepaid, return receipt requested) or by
any courier service, such as Federal Express, providing proof of delivery. All
communications hereunder shall be delivered to the respective parties at the
following addresses: (a) if to the Parent, to its respective address set forth
in the Merger Agreement; and (b) if to any Stockholder, to such Stockholder’s
address set forth in the Merger Agreement; or, in each case, to such other
address as the Parent or Stockholder to whom notice is given may have previously
furnished to the other parties hereto in writing in the manner set forth above.

 

[Signature Page Follows Next]

 

5



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

ANSYS, INC.

By:

 

/s/ James E. Cashman III

   

Name: James E. Cashman III

   

Title: President and Chief Executive Officer

 

HOLDERS

WILLIS STEIN & PARTNERS III, L.P.

WILLIS STEIN & PARTNERS DUTCH III-A, L.P.

WILLIS STEIN & PARTNERS DUTCH III-B, L.P.

WILLIS STEIN & PARTNERS III-C, L.P.

By:

 

Willis Stein & Partners Management III, L.P.

   

Its General Partner

By:

 

Willis Stein & Partners Management III, LLC

   

Its General Partner

By:

 

/s/ Daniel H. Blumenthal

   

Name: Daniel H. Blumenthal

   

Title: Managing Partner

WILLIS STEIN & PARTNERS II, L.P.

WILLIS STEIN & PARTNERS DUTCH, L.P.

By:

 

Willis Stein & Partners Management II, L.P.

   

Its General Partner

By:

 

Willis Stein & Partners Management II, LLC

   

Its General Partner

By:

 

/s/ Daniel H. Blumenthal

   

Name: Daniel H. Blumenthal

   

Title: Managing Partner

 

VOTING AGREEMENT